Citation Nr: 0906519	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-37 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1960 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A temporary stay of appellate review was placed on this case 
because it was affected by the decision issued by the U.S. 
Court of Appeals for Veterans Claims (CAVC) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The stay affected claims 
for service connection based on herbicide exposure in which 
the only evidence of exposure was the receipt of the Vietnam 
Service Medal, or service on a vessel off the coast of 
Vietnam.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the decision of the CAVC on May 8, 
2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
appellant in Haas filed a petition for a writ of certiorari 
to the U.S. Supreme Court, which was denied on January 21, 
2009.  Thus, as the appeal in the Haas case has been 
resolved, the stay on all cases previously affected by Haas 
has been lifted, and this case is appropriate for appellate 
review by the Board.  See Haas v. Peake, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  


FINDINGS OF FACT

1.  The Veteran served on a ship off the shore of the 
Republic of Vietnam during the Vietnam era; however there is 
no evidence that the Veteran stepped foot into the Republic 
of Vietnam, nor is there evidence that the Veteran was 
otherwise exposed to herbicides during active service.

2.  The Veteran has a diagnosis of Type II diabetes mellitus.


3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including 
exposure to herbicide agents; nor was diabetes mellitus 
manifested within one year after his separation from active 
service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2002, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The Veteran was advised that it is his responsibility 
to provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  The letter also asked for specific information regarding 
the Veteran's claimed exposure to herbicides.  

The Board acknowledges that the content of the February 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (as the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the January 2003 rating decision, September 2004 
SOC, and December 2005 and March 2006 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his submission 
of additional evidence that he was aware of the type of 
evidence required to substantiate his claim.  Moreover, the 
benefit being sought is not being granted in this case, so 
the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claim

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation, 
in Haas v. Nicholson and Haas v. Peake, cited above.  Under 
the judicial precedent in the Haas case, in order for the 
presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has diabetes mellitus 
due to exposure to Agent Orange while in active service.  
Specifically, in his January 2006 Statement in Support of 
Claim, the Veteran states he served aboard the U.S.S. El 
Dorado, and that one of his assignments on the ship was to 
serve as gang-plank watch.  Further, he said he once slept up 
on the helicopter deck and woke up covered in something 
sticky that had to be washed off before he could put on his 
duty clothes.  This sticky substance, he asserts, was off-
shore drift of Agent Orange.  

First, a review of the evidence fails to show that the 
Veteran served in Vietnam, such that the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. 
§ 3.309(e) would apply.  

The Veteran's service personnel records confirm that he 
served aboard the U.S.S. El Dorado (AGC-11), an amphibious 
force command ship, from January 1963 to November 1964, when 
he separated from service.  Indeed, a form entitled 
"Administrative Remarks" authorizes the Veteran to wear the 
Armed Forces Expeditionary Medal for his service on the El 
Dorado in the Vietnam area of operations.  However, there is 
no documentation within the personnel file showing that the 
Veteran ever actually set foot in Vietnam, or that he 
travelled inland waters within the country's borders.  The 
Veteran asserted that the ship docked at both Saigon and Da 
Nang, and submitted what is purported to be a list of the 
ship's port calls.  However, even if it were conceded that 
the ship docked at several ports in Vietnam, there is still 
no personnel documentation showing that the Veteran left the 
ship, set foot in Vietnam, or was otherwise exposed to 
herbicides.  Thus, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. 
§ 3.309(e) do not apply to this case.  

The Board has also considered whether the presumptive 
provisions for chronic diseases under 38 C.F.R. § 3.307 and 
3.309(a) are applicable in this case.  However, the record is 
negative for any manifestations of diabetes mellitus during 
service or within one year after separation, and thus the 
presumption for chronic disease does not apply.    

Next, the Board has considered whether service connection can 
be granted on a non-presumptive basis, i.e., as directly due 
to service.  However, as mentioned above, the Veteran's 
service treatment records are negative for any symptoms or 
diagnosis of diabetes mellitus.  Indeed, neither the November 
1960 enlistment examination report nor the November 1964 
separation examination report shows symptoms or notation of a 
diagnosis of diabetes.  

Following separation from service, the first diagnosis of 
Type II diabetes mellitus in the evidence of record is in a 
July 1993 office visit note from Dr. B.W.B.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

Records from 1993 to 2001 show that the Veteran continued to 
treat with Dr. B.W.B., and also with Dr. J.F. at MedClinic 
with medication, diet, and exercise to control his diabetes.  

After reviewing the medical evidence, the Board concludes 
that the preponderance of the evidence is against a grant of 
service connection on a non-presumptive basis.  The medical 
evidence does not contain any opinions linking the Veteran's 
diabetes to exposure to Agent Orange or to military service.  
We acknowledge that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss symptoms he has experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, there is no 
record of complaints or findings of diabetes until 1993, 
nearly 30 years after his separation from service.  The 
absence of documented complaints or treatment for 30 years 
following military discharge is more probative than the 
Veteran's current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Thus, continuity of symptomatology has not been established 
here, either by the competent evidence or by his statements.  

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time which was caused by 
exposure to herbicides during service.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan, supra.

However, in this case the service treatment records and 
examinations show no indication that the Veteran had any 
symptoms or diagnosis of diabetes in service, and, as noted 
above, there was a 30-year gap in time between separation and 
the first diagnosis of diabetes.  Maxson, supra.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.


ORDER

Service connection for diabetes mellitus, included as due to 
herbicide exposure, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


